UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
In re:                                                           Chapter 11

                                                                 Case No. 19-10843-(scc)


AURORA COMMERCIAL CORP.,

                                             Debtor
------------------------------------------------------X
                                            NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Interested Parties EMILE DIAZ & CARLOS DIAZ, in

the above captioned case, hereby appear by and through their counsel, Btzalel Hirschhorn, Esq.,

and demand, pursuant to Bankruptcy Rules 2002, 9007 and 9010(b), and other applicable law,

that all notices given or required to be given in this case and all papers served or required to be

served in this case, be given to and served upon the undersigned attorney or on their behalf, at

the address set forth below:

                SHIRYAK, BOWMAN, ANDERSON, GILL, & KADOCHNIKOV, LLP
                                Btzalel Hirschhorn, Esq.
                           80-02 Kew Gardens Road, Suite 600
                             Kew Gardens, New York 11415


Dated:           September 16, 2019
                 Kew Gardens, New York


                                            SHIRYAK, BOWMAN, ANDERSON, GILL, &
                                            KADOCHNIKOV, LLP


                                            /s/ Btzalel Hirschhorn
                                            By: Btzalel Hirschhorn, Esq.



                                                      -1-
Attorney for Interested Parties Emile Diaz & Carlos Diaz
80-02 Kew Gardens Road, Suite 600
Kew Gardens, New York 11415
718-263-6800
bhirschhorn@sbagk.com




        -2-
